Citation Nr: 1031238	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  03-25 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from March 1963 to September 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
which denied service connection for hepatitis C.  In February 
2005, the Veteran's claims folder was transferred to the VA RO in 
St. Petersburg, Florida.

The Veteran was scheduled for a videoconference hearing before a 
Veterans Law Judge on September 28, 2005; however, since the 
appellant did not report to the scheduled hearing, the request is 
considered withdrawn.  38 C.F.R. 
§ 20.704 (2009).

This case was remanded in April 2007 for additional development; 
it is again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he contracted his hepatitis C while in 
service, and that it began to manifest while in service.  He 
asserts that he received an inoculation using a jet injector, and 
that he had blood drawn using the same needle that was used to 
draw blood from other soldiers.  Service treatment records 
reflect that the Veteran was treated for viral infections and 
became symptomatic of diabetes.  It appears from the record he 
was diagnosed with hepatitis C in December 2000.  In a January 
2005 VA medical record, the Veteran told the examiner that he had 
received tattoos in the 1960's in Thailand.

The Board remanded this case in April 2007, in order to provide 
the Veteran with an examination to determine whether his 
hepatitis C was related to service.  Specifically, the Board 
instructed the examiner to include a full discussion of all modes 
of transmission, to include tattoos received by the Veteran in 
Thailand in the 1960's and in-service blood withdrawals or 
inoculations using an air jet gun.  The Board noted a June 2004 
VA 'Fast Letter' which instructed that it was 'essential' that a 
report upon which the determination of service connection is made 
includes a full discussion of all modes of transmission, and a 
rationale as to why the examiner believes the air gun was the 
source of the Veteran's hepatitis C.  VA Fast Letter 98-110, 
November 30, 1998.  

The Veteran was provided with this examination in October 2007.  
In the report, the examiner noted that the Veteran was diagnosed 
with hepatitis C in 1968, based on his history, and found that it 
was at least as likely as not that the Veteran's hepatitis C was 
a result of his active duty status.  The examiner noted that the 
only real risk factor was the air jet inoculators and that the 
Veteran denied any other form of transmission, including tattoos.  
The examiner did not comment on the fact that the Veteran had 
indicated that he received tattoos in Thailand in the 1960's, as 
specified in the Board's April 2007 remand, or the fact that the 
medical evidence of record does not show a diagnosis of or 
treatment for hepatitis C until December 2000.  As such, the 
Board finds that the case must be remanded for compliance with 
the Board's April 2007 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the Veteran's 
claims file to the VA examiner who 
performed the October 2007 examination, in 
order for the examiner to provide an 
opinion based upon the correct information.  
The examiner should comment on the etiology 
of the Veteran's hepatitis C, based upon 
the medical evidence of record which shows 
that the Veteran was diagnosed with 
hepatitis C and began treatment in December 
2000, not 1968, and that he reported 
receiving tattoos in Thailand in the 
1960's.  This remand, the claims file and 
VA Fast Letter 04-13 must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
examiner should so indicate in the 
examination report.  All special studies or 
tests deemed necessary by the examiner are 
to be accomplished.

The examiner should furnish an opinion with 
supporting rationale, as to whether it is 
at least as likely as not (50 percent or 
more probability) that the Veteran's 
hepatitis C began during active service or 
was etiologically related to the Veteran's 
period of active duty.  The examiner must 
discuss the VA medical records showing that 
the Veteran did not receive a diagnosis of 
or treatment for hepatitis C until December 
2000 and that the Veteran received tattoos 
in Thailand in the 1960's.  The examiner 
should clearly outline the rationale and 
discuss the medical principles involved for 
any opinion expressed.

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  The AOJ should then readjudicate the 
appellant's claim.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


